Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement is hereby entered into as of
April 17, 2009 by and among Cedar Shopping Centers, Inc., a Maryland corporation
(the “Corporation”), Cedar Shopping Centers Partnership, L.P., a Delaware
limited partnership (the “Partnership”) and Frank C. Ullman (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Corporation, the Partnership and the Executive entered into
that certain Employment Agreement dated as of September 18, 2008, as presently
in effect (the “Employment Agreement”); and
     WHEREAS, the Board of Directors of the Corporation (on the Corporation’s
own behalf, and as the sole general partner of the Partnership) approved a
modification to the Employment Agreement;
     NOW THEREFORE, intending to be legally bound the parties hereto agree as
follows:
     1. Section 2.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:
     “2.1 The term of employment shall end October 31, 2010, unless sooner
terminated as provided in this Agreement.”
     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN           CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
By:  Cedar Shopping Centers, Inc.
      By:   /s/ LEO S. ULLMAN                 /s/ FRANK C. ULLMAN       Frank C.
Ullman           

 